Citation Nr: 0724971	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.  

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another or at housebound rate.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from July and September 2002 rating decisions of the 
RO.  

The Board remanded these issues in April 2005 for additional 
development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran asserts that he has a left wrist condition, to 
include peripheral neuropathy of the left upper extremity, as 
a result of a fall in 1993 caused when his legs gave way due 
to service-connected diabetes mellitus.  In addition, he 
seeks special monthly compensation on the basis of the need 
for aid and attendance or by reason of being housebound.  

The Board remanded the issues in April 2006 for the RO to 
attempt to obtain treatment records associated with the left 
upper extremity injury and to afford the veteran an 
examination to determine the etiology of any left upper 
extremity impairment.  The RO was instructed to request the 
examiner to provide an opinion as to whether there was 
evidence of left upper extremity impairment and, if so, 
whether it is related to service or a service-connected 
disability.  The examination was also to include 
determination of the need for the aid and attendance of 
another and whether the veteran is housebound.  

The veteran was afforded VA examinations in September 2006 
that were conducted by a Geriatric Nurse Practitioner (GNP).  
With regard to the requested opinion as to the etiology of 
the left upper extremity condition, it was stated that this 
issue could not be resolved without resorting to mere 
speculation.  It was also noted that the veteran had reported 
that the left wrist fracture was caused by a fall secondary 
to uncontrolled diabetes mellitus, but there was no 
documentation to support those statements.  The diagnoses 
noted were those of the residuals of left wrist fracture with 
pain and peripheral neuropathy of the left hand and fingers.  

In light of the diagnosis of peripheral neuropathy of the 
left hand and fingers and the fact that the veteran is 
currently service connected for diabetes mellitus with 
related peripheral neuropathy of the feet, the Board is of 
the opinion that the September 2006 examinations are 
inadequate because the opinion requested in the Board's 
previous remand was not provided and the statements made by 
the nurse practitioner in the examination report are not 
sufficient for purposes of rendering a decision as to the 
issues on appeal.  See Stegall v. West, 11 Vet. App. 268 
(1998); 38 C.F.R. § 3.159 (2006)  

In January 2007, the veteran submitted copies of Mercy 
Hospital records dated in July 1993 regarding surgery for a 
fractured intra-articular radius.  He also submitted copies 
of October 1993 and March 1994 statements of Dr. Malerich 
regarding follow-up examinations after surgery.  

No records have been requested or obtained pertaining to the 
initial injury in July 1993, to include any records of 
treatment immediately following the injury.  The RO should 
contact the veteran and request the he identify all treatment 
for the July 1993 left wrist injury.  If any additional 
records are identified, the RO should attempt to obtain them.  

The veteran has not been furnished notice of the evidence 
necessary to substantiate a claim of secondary service 
connection.  The notices previously provided in August 2002 
and in May 2006 referred only to direct service connection.  
See 38 C.F.R. § 3.310 (2006).  
The RO must furnish adequate VCAA notice pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, and an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes notice of the evidence needed to 
substantiate a claim of secondary service 
connection for peripheral neuropathy of 
the left upper extremity, as well an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
his left upper extremity condition, to 
include all treatment rendered 
immediately following the fracture of the 
left wrist in 1993.  Where appropriate, 
consent forms for the release to the VA 
of any private medical records should be 
obtained from the veteran.  Thereafter, 
the RO should obtain copies of all 
identified treatment records of the 
veteran which are not currently in the 
file, including both private and VA 
records and associate them with the 
claims folder.  Even if the veteran does 
not respond to the foregoing inquiry the 
RO should obtain all VA treatment records 
of the veteran which are not currently in 
the file and add them to the file.  

3.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and likely etiology of the claimed left 
upper extremity condition, to include any 
peripheral neuropathy.  The claims folder 
must be made available to, and reviewed 
by, the examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  Any necessary tests or 
studies, as determined by the examiner, 
must be conducted.  The examiner should 
be requested to identify all left upper 
extremity disability that can be 
attributed to the fall sustained in 1993.  

4.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded an aid and 
attendance/housebound examination by a 
physician to determine the current nature 
and severity of his service-connected 
disabilities.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  Any necessary tests or 
studies, as determined by the examiner, 
must be conducted.  

The examiner should state an opinion as 
to whether the veteran is, as a result of 
service-connected disability or 
disabilities, in need of regular aid and 
attendance; that is, if he is helpless or 
is so nearly helpless as to require the 
regular aid and attendance of another 
person, or is housebound.  The criteria 
for establishing the need for aid and 
attendance include consideration of 
whether he is blind or is so nearly blind 
as to have corrected visual acuity of 
5/200 or less, in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less; or whether he 
is a patient in a nursing home because of 
mental or physical incapacity; or whether 
he establishes a factual need for aid and 
attendance under the criteria set forth 
under 38 C.F.R. § 3.352(a), to include 
the inability to dress/undress, or to 
keep ordinarily clean/presentable; 
frequent adjustment of special 
prosthetic/orthopedic appliances 
requiring the aid of another; inability 
to feed self; inability to attend to 
wants of nature; or incapacity, physical 
or mental, that requires assistance on a 
regular basis to protect from 
hazards/dangers incident to daily 
environment.  The examiner must also 
state whether the veteran's service-
connected disabilities result in him in 
fact being permanently housebound.  The 
rationale for all opinions expressed must 
be explained.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the veteran's claims in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
fully granted, the veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



